Name: Commission Regulation (EEC) No 2997/82 of 9 November 1982 amending Regulation (EEC) No 2897/82 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 82 Official Journal of the European Communities No L 315/ 11 COMMISSION REGULATION (EEC) No 2997/82 of 9 November 1982 amending Regulation (EEC) No 2897/82 fixing the export refunds on cereal-based compound feedingstuffs lower refund fixed for the higher category ; whereas, therefore, Regulation (EEC) No 2897/82 should be amended so as to avoid the said disadvantages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 2897/82 of 29 October 1982 (3) fixed the export refunds on cereal-based compound feedingstuffs for product categories defined in terms of their cereal products content and provided for a larger refund for each cate ­ gory if the maize and/or sorghum content reached a minimum percentage ; whereas unjustified disadvan ­ tages could result for operators from the fact that, under the said system, products containing the minimum percentage of maize and/or sorghum required for one of the categories specified but ex ­ ceeding the maximum cereal products content for the same category would sometimes qualify only for the The following sentence shall be added to footnote (3) of the Annex to Regulation (EEC) No 2897/82 : ' In so far as this minimum is observed, these refunds shall , at the request of the party concerned, also apply where the cereal products content exceeds the maximum specified on the same line .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (3 OJ No L 304, 30 . 10 . 1982, p . 15 .